       Case 1:17-cv-00519-MMB Document 133 Filed 08/13/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF IDAHO

 DICKINSON FROZEN FOODS, INC.,
      Plaintiff,
 v.                                            Case No. 1:17-cv-00519-MMB
 FPS FOOD PROCESS SOLUTIONS
 CORPORATION,                                  ORDER VACATING
                                               CLERK’S DEFAULT
      Defendant.
 FPS FOOD PROCESS SOLUTIONS
 CORPORATION,
      Counterclaimant,
 v.
 DICKINSON FROZEN FOODS, INC.,
      Counter-Defendant.


      The Clerk of Court earlier today entered default against Counter-De-
fendant Dickinson Frozen Foods, Inc. (ECF 132), due to Dickinson’s failure to

respond to Counts One, Two, and Three of FPS’s first amended counterclaim
(ECF 13).
      “When a party against whom a judgment for affirmative relief is sought
has failed to plead or otherwise defend, and that failure is shown by affidavit
or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).
Entry of default is a ministerial act not subject to discretion. 10 Moore’s Federal
Practice—Civil § 55.10.
      However, Rule 55 further provides that “[t]he court may set aside an en-
try of default for good cause . . . .” Fed. R. Civ. P. 55(c). Unlike Rule 60(b), which
provides that the court may relieve a party from a default judgment “on mo-
tion,” Fed. R. Civ. P. 60(b), Rule 55(c) requires only “good cause” and permits


ORDER VACATING CLERK’S DEFAULT—1
       Case 1:17-cv-00519-MMB Document 133 Filed 08/13/21 Page 2 of 3




the court to act sua sponte. See, e.g., New Milani Grp. Inc. v. Aslani, No. CV
17-02791 SJO, 2017 WL 8220225, at *2 (C.D. Cal. June 9, 2017) (“The court
can set aside entries of default sua sponte.”). The court also has wide discretion
whether to enter a default judgment, and it is well-established that default
judgments are ordinarily disfavored and that cases should be decided upon
their merits whenever reasonably possible. Eitel v. McCool, 782 F.2d 1470,
1472 (9th Cir. 1986).
      In this case, Dickinson filed an answer (ECF 131) to the three counts in

the counterclaim earlier today, within 24 hours of FPS’s motion for entry of
default. The court’s docket amply demonstrates that the parties have thor-
oughly (to say the least) litigated the issues in this case for more than three

years. Even though Dickinson is technically in default, FPS’s own motion for
entry of default makes clear that on June 22, 2018, the court granted Dickin-
son’s motion to dismiss Count Four of the counterclaim and granted FPS leave

to file an amended counterclaim within 30 days, although FPS then opted not
to amend. ECF 130, at 3. Dickinson’s answer was due by July 6, 2018, but FPS
waited until August 12, 2021, to ask the Clerk of Court to enter default—that

is, it took over three years for FPS to seek such relief.
      A party may waive the right to seek a default judgment by waiting too
long to do so. Harvey v. United States, 685 F.3d 939, 946 (10th Cir. 2012) (find-

ing that party “forfeited his right to seek a default judgment by waiting two
and a half years before filing his motion” and noting that he had “allowed over
two years of active litigation to pass”); see also 10 Moore’s Federal Practice—
Civil § 55.30[2] (“While Rule 55 does not create any time limit in moving for



ORDER SETTING NEW CASE MANAGEMENT DEADLINES—2
          Case 1:17-cv-00519-MMB Document 133 Filed 08/13/21 Page 3 of 3




default judgment, a party may forfeit the right to do so through excessive de-
lay.”). Given the more than three-year delay in this case, the court finds that
FPS has waived any right to seek default judgment. Moreover, the court would
deny any motion for default judgment against Dickinson, especially in view of
the severe prejudice Dickinson would suffer in the form of legal fees expended
litigating matters over the past three years if it were now subject to default
proceedings. The court further notes that Dickinson promptly took action to
cure the default by filing an answer within 24 hours after FPS moved for entry

of default.
         Accordingly, because the court finds good cause to do so, it is hereby OR-
DERED that the Clerk’s Default entered against Counter-Defendant Dickin-

son (ECF 132) is VACATED.
                                                      DATED: August 13, 2021

                                                      /s/ M. Miller Baker
                                                      M. Miller Baker, Judge 1




1   Judge of the United States Court of International Trade, sitting by designation.


ORDER SETTING NEW CASE MANAGEMENT DEADLINES—3
